NUMBER 13-21-00070-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG

DINA CAVAZOS                                                                 Appellant,

                                               v.

STRYKER SALES CORPORATION,                                                    Appellee.


                    On appeal from the 117th District Court
                          of Nueces County, Texas.


                                      OPINION
 Before Chief Justice Contreras and Justices Benavides and Tijerina
                     Opinion by Justice Tijerina

      By one issue, appellant Dina Cavazos challenges the trial court’s summary

judgment in favor of appellee Stryker Sales Corporation. We reverse and remand.

                                 I.     PERTINENT FACTS

      According to Cavazos’s original petition, on August 26, 2012, a Stryker employee

injured Cavazos by “forcefully kicking [her] in the back of her knee.” Cavazos sued Stryker
and Cody Sample, the employee.1

        On September 8, 2020, Stryker moved for summary judgment on the basis that

the statute of limitations barred Cavazos’s lawsuit. Stryker acknowledged that Cavazos

filed her suit against it within the limitations period.2 However, Stryker claimed that it was

nonetheless entitled to a limitations defense because Sample, although not a party, could

have invoked that defense if properly served in 2020. Specifically, Stryker stated,

“Because Mr. Sample was not served prior to the expiration of the statute of limitations,

[Cavazos’s] derivative claims against Stryker are also barred by the statute of limitations.

Stryker is therefore entitled to summary judgment.”

        Cavazos responded Stryker did not claim: that “Sample is a necessary party to the

suit”; that her suit against Stryker is barred by limitations; or that Stryker was untimely

served. Cavazos pointed out that “Stryker cite[d] no authority that would serve to limit the

timely prosecution of this suit against Stryker based on the absence of service on a third

party.” Cavazos argued the following:

        Taking Stryker’s argument to its logical end, an injured victim could sue the
        employer of a negligent tortfeasor the day after the incident, diligently
        prosecute the claims against the employer defendant for two years, and
        then be subject to a limitations argument based upon the plaintiff’s decision
        not to join an unnecessary party. Alternatively, Stryker’s argument would
        require that an individual employee must always be sued in addition to an
        employer who is already fully liable vicariously for the negligence of its
        1  Although in her original petition filed on February 24, 2014, Cavazos named Sample as a
defendant, she did not serve him with citation, and he was dismissed from this lawsuit prior to the running
of the statute of limitations. Stryker in its motion for summary judgment acknowledges that Sample has not
been served in this lawsuit, and it does not dispute that Cavazos filed suit within the limitations period.
        2This Court previously concluded that Stryker waived its limitations defense because the defense
was neither pleaded in its live answer nor tried by consent. See Cavazos v. Stryker Sales Corp., No. 13-
17-00247-CV, 2018 WL 4215620, at *9–10 (Tex. App.—Corpus Christi–Edinburg Aug. 31, 2018, pet.
denied) (mem. op.) (reversing summary judgment granted in favor of Stryker). On remand, the trial court
allowed Stryker to file an amended answer pleading the limitations defense.

                                                    2
       employees.

       The trial court held a hearing on Stryker’s motion for summary judgment on

January 14, 2021, and on February 3, 2021, it signed a final take-nothing summary

judgment in favor of Stryker. This appeal ensued.

                    II.    STANDARD OF REVIEW AND APPLICABLE LAW

       We review the trial court’s granting of a traditional motion for summary judgment

de novo. Franks v. Roades, 310 S.W.3d 615, 620 (Tex. App.—Corpus Christi–Edinburg

2010, no pet.) (first citing Provident Life & Accident Ins. Co. v. Knott, 128 S.W.3d 211,

215 (Tex. 2003); and then citing Branton v. Wood, 100 S.W.3d 645, 646 (Tex. App.—

Corpus Christi–Edinburg 2003, no pet.)). “We must determine whether the movant met

its burden to establish that no genuine issue of material fact exists and that the movant is

entitled to judgment as a matter of law.” Id.; see TEX. R. CIV. P. 166a(c). A defendant

seeking a traditional summary judgment must either disprove at least one element of each

of the plaintiff’s causes of action or plead and conclusively establish each essential

element of an affirmative defense. Cathey v. Booth, 900 S.W.2d 339, 341 (Tex. 1995)

(per curiam); Sanchez v. Matagorda County, 124 S.W.3d 350, 352 (Tex. App.—Corpus

Christi–Edinburg 2003, no pet.). A matter is conclusively established if reasonable people

could not differ as to the conclusion to be drawn from the evidence. Franks, 310 S.W.3d

at 621 (citing City of Keller v. Wilson, 168 S.W.3d 802, 816 (Tex. 2005)).

       Statutes of limitations exist “to compel the exercise of a right of action within a

reasonable time so that the opposing party has a fair opportunity to defend while

witnesses are available and the evidence is fresh in their minds.” Willis v. Maverick, 760


                                             3
S.W.2d 642, 644 (Tex. 1988). For a personal injury suit, a plaintiff complies with the

statute of limitations if the plaintiff sues the defendant not later than two years following

the date the cause of action accrues. Id. (citing TEX. CIV. PRAC. & REM. CODE ANN.

§ 16.003(a)).

       A party asserting a limitations defense must allege it in its answer to the plaintiff’s

pleadings. TEX. R. CIV. P. 94. In addition, to avoid a limitations defense, the plaintiff must

exercise diligence in serving the defendant with process prior to the expiration of the

limitations period. Zive v. Sandberg, 610 S.W.3d 44, 48 (Tex. App.—Dallas 2020) (“When

a plaintiff files a petition within the limitations period, but does not serve the defendant

until after the statutory period has expired, the date of service relates back to the date of

filing if the plaintiff exercised diligence in effecting service.” (citing Gant v. DeLeon, 786

S.W.2d 259, 260 (Tex. 1990) (per curiam))), aff’d, 644 S.W.3d 169 (Tex. 2022). Moreover,

a statute of limitations defense is waived if not pleaded or tried by consent. Miles v.

Peacock, 229 S.W.3d 384, 387 (Tex. App.—Houston [1st Dist.] 2007, no pet.) see also

TEX. R. CIV. P. 94 (listing defenses that a party “shall set forth affirmatively”).

                                       III.   ANALYSIS

       By her sole issue, Cavazos contends that the trial court improperly granted

Stryker’s motion for summary judgment. Specifically, she argues that the trial court

incorrectly concluded that her cause of action against Stryker is barred by the statute of

limitations merely because a suit filed in 2020 against Sample would be barred by

limitations—even though she undisputedly filed suit against Stryker within the limitations

period and thereafter chose not to sue Sample in her live petition.


                                               4
       Cavazos further argues that according to the rationale espoused by Stryker and

the trial court, when a plaintiff sues an employer under a respondeat superior theory, the

plaintiff must always sue both the employer and tortfeasor employee. Otherwise,

according to Cavazos, the plaintiff that chooses to only sue the employer will eventually

be barred from continuing the suit against the employer once the statute of limitations

passes for filing suit against the tortfeasor employee. Stryker, responds that, although

Cavazos did not sue Sample, “an employer sued within the applicable limitations period

remains entitled to assert any limitations defense available to an employee.”

       Cavazos filed her original petition against Stryker and Sample well within the

applicable statute of limitations—a fact not disputed by Stryker. Cavazos did not serve

Sample, and he was dismissed. Therefore, Sample was never a defendant in this cause,

and Sample was not required to file an answer in response to her suit. See Zive, 610

S.W.3d at 48; see also TEX. R. CIV. P. 99(b) (establishing that the defendant must “file a

written answer to the plaintiff’s petition on or before 10:00 a.m. on the Monday next after

the expiration of twenty days after the date of service thereof”). Accordingly, because

Sample was not a defendant, he was not entitled to an affirmative defense. See TEX. CIV.

PRAC. & REM. CODE ANN. § 33.011 (providing that, for purposes of proportionate

responsibility, “‘[d]efendant’ includes any person from whom, at the time of the submission

of the case to the trier of fact, a claimant seeks recovery of damages.”).

       Finally, even if Stryker may invoke Sample’s affirmative limitations defense, to

prevail, Stryker must have proved as a matter of law: (1) when the cause of action

accrued, and (2) that Cavazos brought her suit against Sample beyond the limitations


                                             5
period. See Draughon v. Johnson, 631 S.W.3d 81, 89 (Tex. 2021). Stryker is unable to

show that the applicable statute of limitations has run in this case because Cavazos sued

Stryker within the statute of limitations period and Sample has not been sued outside that

period. See id.

       Stryker claims that under Dewitt v. Harris County, a principal may always assert

every affirmative defense available to its agent when the principal’s liability under a tort

claim is solely based on respondeat superior. 904 S.W.3d 650, 654 (Tex. 1995). In Dewitt,

the plaintiff sued an officer and his county employer. See id. at 651. The Dewitt court

concluded the defendant officer had official immunity, and therefore, the county employer

was not liable to the plaintiff “for the negligence of its employee when the employee has

no liability because of official immunity.” Id. at 654 (applying TEX. GOV’T CODE ANN.

§ 101.021). Here, Sample is not a defendant and a statute of limitations defense is not

available to him.

       Moreover, Stryker’s reliance on Dewitt is misplaced because that case involved

the Texas Tort Claims Act’s limited waiver of sovereign immunity, which expressly limits

a government employer’s vicarious liability to the extent “the employee would be

personally liable to the claimant according to Texas law.” Id. at 652 (quoting TEX. CIV.

PRAC. & REM. CODE ANN. § 101.021(1)(B)). Stryker is not a “governmental unit,” and thus,

the Tort Claims Act does not apply here. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 101.001(3).

       Stryker further relies on Lab Corporation of America v. Compton, 126 S.W.3d 196,

200 (Tex. App.—San Antonio 2003, pet. denied) and Clements v. Conrad, 21 S.W.3d


                                             6
514, 523 (Tex. App.—Amarillo 2000, pet. denied). In both cases, the courts held that the

employer was entitled to assert the employee’s statute of limitations defense. Lab Corp.

of Am., 126 S.W.3d at 200; Clements, 21 S.W.3d at 523. However, the plaintiffs in both

cases filed each suit against the principal employer outside of the statute of limitations

applicable to the employee. Lab Corp. of Am., 126 S.W.3d at 200; Clements, 21 S.W.3d

at 523. Thus, each plaintiff’s suit was barred by limitations. Lab Corp. of Am., 126 S.W.3d

at 200 (holding that the principal was entitled to assert the tortfeasor employee’s two-year

limitations defense under the former medical liability statute and not subject to a general

four-year statute of limitations and since the plaintiff’s claim arose in 1997 and she failed

to file suit until 2000, the plaintiff’s claim was barred); Clements, 21 S.W.3d at 523

(concluding that, because the plaintiff failed to sue the employer within the statute of

limitations applicable to the employee, the plaintiff’s cause was barred).

        Here, even assuming, without deciding, that Stryker is correct that Dewitt,

Compton, and Clements apply, like those defendants, Stryker would have been allowed

to assert a limitations defense had Sample been sued individually outside of that period.

Nonetheless, here, Cavazos sued Stryker within the limitations period applicable to

Sample. We decline Stryker’s invitation to adopt a rule that a principal is entitled to

dismissal because the plaintiff did not sue the tortfeasor employee.3


         3 Stryker cites Stephens v. Petrino, 86 S.W.3d 836, 843 (Ark. 2002), In Stephens, the plaintiffs

sued a tortfeasor employee outside the pertinent statute of limitations period. Id. The trial court dismissed
the tortfeasor employee from the lawsuit after granting the employee’s motion for summary judgment on
the basis that any complaint against the employee was time-barred. Id. Because the plaintiff failed to sue
the tortfeasor employee within the applicable statute of limitations, the plaintiff’s suit against the employer
was also barred. Id.

         Those facts differ from the facts before us. Here, Cavazos did not sue Stryker or Sample outside
the limitations period. Thus, Stephens does not support a conclusion that when a plaintiff sues an employer
                                                      7
        Accordingly, as a matter of law, Stryker is not entitled to derivatively invoke that

defense in this case. See Westview Drive Invs., LLC, v. Landmark Am. Ins., 522 S.W.3d

583, 604 (Tex. App.—Houston [14th Dist.] 2017, pet. denied) (noting that there is no

derivative liability where the primary wrongdoer successfully asserts an affirmative

defense). We sustain Cavazos’s sole issue.

                                         IV.      CONCLUSION

        We reverse the trial court’s judgment and remand for further proceedings.



                                                                                  JAIME TIJERINA
                                                                                  Justice

Delivered and filed on the
3rd day of November, 2022.




under a vicarious liability theory, such as respondeat superior, the plaintiff must also sue the tortfeasor
employee within the statute of limitations to maintain the plaintiff’s claim against the employer. See id.
Therefore, Stephens is irrelevant to our analysis of the question presented here. See id. The remainder of
the cases cited by Stryker are inapplicable for the same reason.

                                                    8